Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 6/15/2022 are acknowledged and have been entered. The Terminal Disclaimer filed concurrently with the amendments has been approved, and the Double Patenting rejections are withdrawn. The amendments overcome the outstanding prior art rejections and these rejections are withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al (US 2017/0059837) teach a method of operating an extreme ultra violet (EUV) radiation source apparatus, comprising: generating an EUV light by the EUV radiation source apparatus, the radiation source apparatus including: an EUV collector mirror; a target droplet generator for generating a metal droplet; a chamber enclosing at least the EUV collector mirror, wherein: the EUV collector mirror includes: an EUV collector mirror body on which a reflective layer as a reflective surface is disposed; a heater attached to or embedded in the EUV collector mirror body; a drain structure for collecting the melted metal on the reflective surface of the EUV collector mirror body; and a drain hole coupled to the drain structure; heating the EUV collector mirror by the heater to melt metal deposited on the reflective surface of the EUV collector mirror; draining the melted metal through the drain structure and the drain hole such that the melted metal flows through the drain structure by gravity to the drain hole disposed at a lowest position of the EUV collector mirror (see rejection of claim 17 above). Fig. 8 teaches a chamber (100) enclosing at least the EUV collector mirror.
Hemberg et al (US 2012/0057680) teach the recycling of target metal after filtering out contaminants was known in the art prior to the filing of the instant invention (see Hemberg et al’s [0027]). 
The prior art does not anticipate or render obvious, alone or in combination, that the drain structure includes a plurality of slits or grooves provided at a reflective surface of the EUV collector mirror, which are connected to the drain hole, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        7/2/2022